       Case 2:18-cv-01334 Document 38 Filed 11/15/19 Page 1 of 8 PageID #: 244



                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                      AT CHARLESTON

BETSY S. FARNSWORTH and
BRITTANY E. GAMBER on behalf of
themselves and others similarly situated,

           Plaintiffs,

v.                                                               CIVIL ACTION NO. 2:18-cv-01334

LOVED ONES IN HOME CARE, LLC,

           Defendant.

                            JOINT MOTION TO APPROVE SETTLEMENT

           Now Comes, Betsy S. Farnsworth, Brittany E. Gamber, Linda Harris, Sonya Shaffer, Janet

Shrewsbury, Gloria Choate, Alisha Adkins, and Rita Hatfield-Canterbury (collectively

“Plaintiffs”)1 by counsel, and Loved Ones In Home Care, LLC (“Defendant”) (collectively referred

to as “Parties), through their counsel, hereby submit this Joint Motion To Approve Settlement

(“Motion”).

I.         Factual Background

           Plaintiffs were employed by the Defendant and provided in-home health care and nursing

services to its clients. Plaintiffs have alleged that Defendant failed to pay Plaintiffs for travel time

between client homes during their workday in violation of in violation of the Fair Labor Standards

Act, 29 U.S.C. § 201 et seq. and 29 C.F.R. § 785.38. In order to best determine the extent of

violations, if any, the Parties agreed to engage in calculated discovery for randomly selected time

period in which the Plaintiffs worked for Defendant. Given the results of this data, the inherent

risk of not prevailing at trial, and to save client costs/resources, the Parties agreed to resolve this




1
    Plaintiffs Choate, Hatfield-Canterbury, Adkins, Shrewsbury, and Harris joined this action through written consents.

                                                            1
       Case 2:18-cv-01334 Document 38 Filed 11/15/19 Page 2 of 8 PageID #: 245



case globally for ten thousand ($10,000) dollars. The distribution will be $1,000 per Plaintiff and

the remaining proceeds to be applied to Plaintiffs’ counsel’s expense. Plaintiffs’ counsel are

waiving their attorneys’ fees incurred prosecuting this case. Plaintiffs’ counsel and Plaintiffs

consent to the settlement.2


II.         Court Approval of Private Settlement of FLSA Claims

            Fourth Circuit precedent, as well as the FLSA, requires that the Court approve a private

settlement of claim under the FLSA. See Taylor v. Progress Energy, Inc., 493 F.3d 454, 460 (4th

Cir. 2007); Lynn’s Food Stores, Inc. v. United States of America, 679 F.2d 1350, 1353 (11th Cir.

1982). If a settlement in an FLSA case is the product of a reasonable compromise over issues, the

court may approve the settlement “in order to promote the policy of encouraging settlement of

litigation.” Lynn’s Food Stores, 679 F.2d at 1354. Although the Fourth Circuit has yet to address

the factors to be considered in approving FLSA settlements, “district courts in this circuit typically

employ the considerations set forth by the Eleventh Circuit in Lynn’s Food Stores.” Saman v.

LBDP, Inc., Civil No. DKC–12–1083, 2013 WL 2949047, *2 (D. Md. June 13, 2013) (citing

Lynn’s Food Stores, Inc. 679 F.2d at 1350); see also Patel v. Barot, 15 F. Supp. 3d 648, 656 (E.D.

Va. 2014) (listing the same factors announced in Lynn’s Food Stores).

            Pursuant to Lynn’s Food Stores, a FLSA settlement generally should be approved if it

reflects “a fair and reasonable resolution of a bona fide dispute over FLSA provisions.” Id. at *3

(quoting Lynn’s Food, 679 F.2d at 1355). Consequently, the Court must first assess the “bona

fides of the parties’ dispute . . . to determine if there are FLSA issues that are ‘actually in dispute.’”

Id. (quoting Lane v. Ko–Me, LLC, Civil No. DKC–10–2261, 2011 WL 3880427, *2 (D. Md. Aug.




2
    (Ex. 1, Bailess Decl., ¶ 9).

                                                    2
       Case 2:18-cv-01334 Document 38 Filed 11/15/19 Page 3 of 8 PageID #: 246



31, 2011)). The Court must then consider the terms of the proposed settlement agreement for

fairness and reasonableness by weighing the following factors:

                (1)     the extent of discovery that has taken place;

                (2)     the stage of the proceedings, including the complexity,
                        expense and likely duration of the litigation;

                (3)     the absence of fraud or collusion in the settlement;

                (4)     the experience of counsel who have represented the
                        plaintiffs;

                (5)     the opinions of [ ] counsel . . . ; and

                (6)     the probability of plaintiffs’ success on the merits and the
                        amount of the settlement in relation to the potential recovery.

Lomascolo v. Parsons Brinckerhoff, Inc., Civil No. 08–1310, 2009 WL 3094955, *10 (E.D.Va.

Sept. 28, 2009) (collective action). Where, as is the case here, the proposed settlement agreement

“includes a provision regarding attorneys’ fees, the reasonableness of the award must also be

independently assessed[.]” Id. (internal quotation omitted).

III.     The Court Should Approve the Parties’ Settlement Agreement

         The parties’ settlement agreement is a fair and reasonable resolution of a bona fide dispute

regarding alleged violations of the FLSA. As detailed below, each of the pertinent factors weighs

in favor of approving the parties’ proposed settlement agreement.

         1.     A Bona Fide Dispute between the Parties Existed over Liability

         A bona fide dispute exists as to Plaintiffs’ entitlement to relief under the FLSA. The Court

may look to the pleadings and the parties’ representations in subsequent court filings to determine

the existence of a bona fide dispute. See Saman, 2013 WL 2949047 at *3 (citing Lomascolo, 2009

WL 3094955 at *16–17).




                                                    3
    Case 2:18-cv-01334 Document 38 Filed 11/15/19 Page 4 of 8 PageID #: 247



       A bona fide dispute is evident from the parties’ Amended Complaint, Answer and the

briefing on Defendant’s motion for summary judgment. In their Complaint, Plaintiffs allege that

they have been subject to unfair pay practices in violation of the FLSA. (Dkt. No. 7-1¶ 1).

Defendant denies these allegations. (Dkt. No. 17, ¶ 1). Moreover, Defendant has maintained

throughout this litigation that Plaintiffs were in fact, overpaid. (Dkt. No. 10). Specifically,

Defendant assertions and the Parties’ pleading as a whole establish that there is a bona fide dispute

as to Plaintiffs’ FLSA claim.

       2.      The Proposed Settlement Is Fair and Reasonable

       a. The Extent of Discovery.

       To date, the Parties have served the required Rule 26(a)(1) disclosures and engaged in

written discovery calculated to determine Plaintiffs’ damages, if any. Specifically, the Parties

agreed to preliminarily conduct a sampling from the following critical data: (1) payroll journal

entries, (2) handwritten time sheets, (3) physical addresses of each patient cared for by Plaintiffs,

and (4) the order in which each patient was care for in a workday. For reliability purposes, the

Parties agreed for Plaintiffs’ counsel to choose any five months within a two to three-year period

for which the data would be comprised. Given the crux of both Parties’ position, i.e. not paid

versus overpaid, the Parties believed this would be the best approach to determine the extent of

the damages and to save client resources.

       b. The Stage of the Proceeding.

       The stage of the proceeding leading up to the Settlement Agreement also reflects that the

Settlement Agreement is fair and reasonable. It was not until after the Parties exchanged and

analyzed critical data before a settlement agreement was reached.

       In response to the Complaint, Defendant filed a Motion to Dismiss. Plaintiffs Amended

their Complaint and Defendant renewed its Motion to Dismiss. The parties conferred and on

                                                 4
    Case 2:18-cv-01334 Document 38 Filed 11/15/19 Page 5 of 8 PageID #: 248



January 14, 2019, they submitted a Joint Report on Rule 26(f) Report of Planning Meeting (ECF

No. 11). On or around February 22 and 25, 2019, the Parties exchanged Rule 26(a)(1) initial

disclosures (ECF Nos. 14 and 15). On February 27, 2019, the Court denied Defendant’s Motion to

Dismiss the Amended Complaint (ECF No. 16). Defendant filed its Answer to the same on

February 27, 2019 (ECF No. 17). Next, Plaintiffs filed moved the Court for step-one certification

of the collective action which was met with opposition from Defendant (ECF Nos. 21 and 22).

Plaintiffs served their first set of discovery requests to Defendant on September 19, 2019 (ECF

Nos. 23-30). Defendant responded to Plaintiffs’ discovery requests as indicated above. Clearly,

the case had developed to a point where the Parties could fairly assess the merits of the case and

arrive at a fair and reasonable settlement.

       c. The Absence of Fraud or Collusion In The Settlement

       There is no evidence or basis to suggest that this settlement is the product of fraud or

collusion. The Parties reached the settlement agreement by arms-length negotiations over a period

of several months. The Parties entered the settlement agreement after consulting with their counsel

as to the meaning and effect of the settlement. Throughout this case, Plaintiffs understood their

rights and ultimately consented to the underlying settlement. Finally, this settlement is not the

product of undue influence, duress, overreaching, collusion or intimidation. Further, “[t]here is

also a presumption that no fraud or collusion occurred between counsel, in the absence of any

evidence to the contrary.” Camp v. Progressive Corp., Civil No. 01-2680, 2004 WL 2149079, *7

(E.D. La. Sept. 23, 2004). In short, the settlement agreement is not the product of fraud or

collusion.

       d. The Experience of Plaintiffs’ Counsel.

       Plaintiffs’ counsel are competent and well-experienced in wage and hour litigation.



                                                5
    Case 2:18-cv-01334 Document 38 Filed 11/15/19 Page 6 of 8 PageID #: 249



       Since 2009, Mr. Bailess has primarily represented workers in employment related matters

with a focus on recovering unpaid/late wages on behalf of these workers. He has prosecuted cases

involving the FLSA, and he has been recognized as class counsel in numerous cases involving the

West Virginia Wage Payment and Collection Act. These and other cases have successfully

recovered wrongfully withheld wages on behalf of thousands of working people. (Ex. 1, Bailess

Decl., ¶ 6). Furthermore, Mr. Bailess has experience in handling federal court litigation in general

having been lead counsel in cases involving the FLSA, Family Medical Leave Act, the Uniformed

Services Employment and Reemployment Rights Act, and the False Claims Act. Id. at ¶ 6.

       Mr. Toor has been a member of the West Virginia State Bar since 1989. Since that time,

Mr. Toor has practiced in the area of labor and employment, and he is well-versed in federal wage

and hour law.

       Accordingly, Plaintiffs were represented by experienced counsel who exhibited knowledge

of the applicable law and defenses to overcome. Furthermore, Plaintiffs were given competent

legal advice in order to evaluate their claims under the FLSA.

       e. The Opinions of the Parties

       Based on Plaintiffs’ and Defendant’s counsel’s knowledge of the case and the applicable

law, as well as their experience in wage and hour litigation, counsel believes the settlement is fair

and reasonable. “While the opinion and recommendation of experienced counsel is not to be

blindly followed by the trial court, such opinion should be given weight in evaluating the proposed

settlement. Flinn v. FMC Corp., 528 F.2d 1169 (4th Cir. 1975).

       f. The Probability of Plaintiffs’ Success on the Merits and the Amount of the
          Settlement in Relation to the Potential Recovery

       This case posed a serious risk that Plaintiffs would not have substantially prevailed at trial

given the data analyzed coupled with Defendant’s position that Plaintiffs were overpaid. In


                                                 6
      Case 2:18-cv-01334 Document 38 Filed 11/15/19 Page 7 of 8 PageID #: 250



reaching the agreement to pay $1,000 per Plaintiff, the Defendant calculated a deficiency of twenty

minutes of travel time each workday that Plaintiffs worked in the past two years. Note, in reaching

this calculation, Defendant was not conceding that a deficiency ever existed. Even if Plaintiffs

prevailed at trial, there is a risk based upon the data analyzed that a jury would not find damages

that reached $1,000 for each of the Plaintiffs.

        Given the challenges that existed moving forward, the benefit that Plaintiffs will receive

from the settlement is fair and reasonable.

IV.     The Requested Attorneys’ Fees, Costs and Litigation Expenses Are Unopposed and
        Should be Approved

        Plaintiffs’ counsel have incurred over forty thousand dollars ($40,000) in attorneys’ fees,

which they are waiving. Plaintiffs’ counsel has incurred over $2,300 in litigation costs, $2,000 of

which they are seeking. (Ex. 1, Bailess Decl. ¶ 11). Defendant does not object to counsel’s request

for their expenses to be awarded.

        The attorneys’ fees provision of the FLSA exists to enable Plaintiff’s to employ reasonably

competent lawyers without cost to themselves if they prevail and, thereby, to help ensure

enforcement of the substantive provisions of the Act. 29 U.S.C. § 216(b) (“The court in an action

shall, in addition to any judgment awarded to the plaintiff or plaintiffs, allow a reasonable

attorney’s fee to be paid by the defendant, and costs of the action”). In FLSA cases, “the wronged

employee should receive his full wages . . . without incurring any expenses for legal fees or costs.”

Maddrix v. Dize, 153 F.2d 274, 275-76 (4th Cir. 1946).

        Plaintiffs’ Counsel request for $2,000 in litigation costs is reasonable and should be

approved.

V.      Conclusion

        The Parties reached this Settlement Agreement as the result of contested litigation, and it


                                                  7
    Case 2:18-cv-01334 Document 38 Filed 11/15/19 Page 8 of 8 PageID #: 251



resolves a bona fide dispute between the parties. The Parties engaged in discovery and analysis of

pertinent information and resolved the issues between them with efficiency and dedication. The

agreement reached by the Parties represents a fair and reasonable result for all of the Plaintiffs and,

by all accounts, is fair and reasonable. Accordingly, the Court should approve the settlement.



Prepared by:

/s/ Todd S. Bailess
Todd S. Bailess (WVSB #10482)
Rodney A. Smith, Esquire (WVSB #9750)
Bailess Smith PLLC
108 ½ Capitol Street, Suite 300
Charleston, West Virginia 25301
Telephone: (304) 342-0550
Facsimile: (304) 344-5529
tbailess@bailesssmith.com
rsmith@bailesssmith.com

Mark A. Toor (WVSB #5228)
10 Hale Street, Second Floor
Charleston, West Virginia 25301
Telephone: (304) 380-2111
mark@marktoor.com

Agreed to by:

/s/ Richard Neely
Richard Neely (WVSB #2709)
Neely & Callaghan
159 Summers Street
Charleston, WV 25301-2134
rneely@neelycallaghan.com




                                                  8
